Title: From Thomas Jefferson to Robert Smith, 20 April 1808
From: Jefferson, Thomas
To: Smith, Robert


                                          
                            Gentlemen of the Senate,
                            
                        

                  I nominate
                  Joseph Tarbell—now a Lieutenant in the Navy—to be a Master Commandant in the Navy—to fill the vacancy occasioned by the resignation of George Cox late a Master Commandant.
                  
                  
                  
                     
                        Words in italics in Robert Smith’s hand
                     
                  
                  
                  [Postscript in TJ’s hand:]
                  Will mr Smith be so good as to say what is the appointment vacated by Cox & to which Tarbell is to be promoted, as that must be specifically named to the Senate
                  
                     Th:J.
                     Apr. 20. 08.
                  
               